UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012. or o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No.0-24172 Southeastern Bank Financial Corporation (Exact name of registrant as specified in its charter) Georgia 58-2005097 (State of Incorporation) (I.R.S. Employer Identification No.) 3530 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices) (706) 738-6990 (Issuer’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,680,225 shares of common stock, $3.00 par value per share, outstanding as of July 25, 2012. SOUTHEASTERN BANK FINANCIAL CORPORATION FORM 10-Q INDEX Page Part I Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 3. Quantitative and Qualitative Disclosures about Market Risk 72 Item 4. Controls and Procedures 73 Part II Other Information Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. Mine Safety Disclosures 74 Item 5. Other Information 74 Item 6. Exhibits 75 Signature 76 * No information submitted under this caption 1 PART I FINANCIAL INFORMATION 2 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Balance Sheets (Dollars in thousands, except share data) June 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Cash and cash equivalents Available-for-sale securities Loans held for sale Loans Less allowance for loan losses Loans, net Premises and equipment, net Accrued interest receivable Bank-owned life insurance Restricted equity securities Other real estate owned Prepaid FDIC assessment Deferred tax asset Other assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings Money management accounts Time deposits over $100 Other time deposits Securities sold under repurchase agreements Advances from Federal Home Loan Bank Accrued interest payable and other liabilities Subordinated debentures Total liabilities Stockholders’ equity: Preferred stock, no par value; 10,000,000 shares authorized; 0 shares outstanding in 2012 and2011, respectively - - Common stock, $3.00 par value; 10,000,000 shares authorized; 6,679,381 and 6,677,667 shares issued and outstanding in 2012 and 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 SOUTHEASTERN BANK FINANCIAL CORPORATION Consolidated Statements of Income and Comprehensive Income (Dollars in thousands, except share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income: Loans, including fees $ Investment securities Interest-bearing deposits in other banks 22 35 47 70 Total interest income Interest expense: Deposits Securities sold under repurchase agreements 8 1 9 3 Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and fees on deposits Gain on sales of loans Gain on sale of fixed assets, net 8 - 6 17 Investment securities gains (losses), net ) Other-than-temporary loss Total impairment loss ) - ) ) Less loss recognized in other comprehensive income (4
